Exhibit 10.1

FIRST AMENDMENT OF VENTURE LOAN AND SECURITY AGREEMENT

This AMENDMENT OF VENTURE LOAN AND SECURITY AGREEMENT (this “Agreement”), dated
as of May 1, 2012, is entered into by and among CEREPLAST, INC., a Delaware
corporation (“Borrower”), COMPASS HORIZON FUNDING COMPANY LLC (“Horizon”), a
Delaware corporation and HORIZON CREDIT I LLC (“HCI” and collectively with
Horizon, “Lender”), a Delaware limited liability company, as assignee and holder
of Advance (Loan A).

RECITALS

A. Pursuant to that certain Venture Loan and Security Agreement dated as of
December 21, 2010 (as the same has been and may be further amended, supplemented
or otherwise modified from time to time, the “Loan Agreement”) between Borrower
and Lender, Lender, among other things, has (i) provided certain loans to
Borrower as evidenced by (a) a certain Secured Promissory Note (Loan A) executed
by Borrower in favor of Lender, dated as of December 21, 2010, in the original
principal amount of Two Million Five Hundred Thousand Dollars ($2,500,000.00)
(“Note A”) and (b) a certain Secured Promissory Note (Loan B) executed by
Borrower in favor of Lender, dated as of February 17, 2011, in the original
principal amount of Two Million Five Hundred Thousand Dollars ($2,500,000.00)
(“Note B” and collectively with Note A, the “Notes”) and (ii) been granted a
security interest in all assets of Borrower.

B. Borrower has now requested that Lender amend certain of the payment
provisions relating to the Notes.

C. Lender is willing to grant such request, but only to the extent, and in
accordance with the terms, and subject to the conditions, set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Borrower and Lender hereby agree as follows:

 

1. Definitions; Interpretation. Unless otherwise defined herein, all capitalized
terms used herein and defined in the Loan Agreement shall have the respective
meanings given to those terms in the Loan Agreement. Other rules of construction
set forth in the Loan Agreement, to the extent not inconsistent with this
Agreement, apply to this Agreement and are hereby incorporated by reference.

 

2.

Confirmation. Borrower hereby acknowledges and agrees that: (i) the Loan
Agreement sets forth the legal, valid, binding and continuing Obligations of
Borrower to Lender, and (ii) the Obligations to Lender under the Loan Agreement
are secured by validly perfected security interests in all assets of Borrower,
except for Borrower’s Intellectual Property, and with respect to Third Party
Equipment, consistent with the provisions of Section 4.8 of the Loan Agreement,
and (iii) Borrower has no cause of action, claim, defense or set off against the
Lender in any way regarding or relating to the



--------------------------------------------------------------------------------

  Loan Agreement or Lender’s actions thereunder and to the extent any such cause
of action, claim, defense or set-off ever existed, it is waived and Lender is
released from any claims of Borrower. Borrower represents and warrants that no
Default or Event of Default has occurred and is continuing under the Loan
Agreement.

 

3. Amendments to Loan Agreement.

 

  (a) Borrower and Lender hereby agree that the definition of “Maturity Date” in
Section 1.1 of the Loan Agreement is hereby deleted in its entirety and replaced
with the following:

““Maturity Date” means the earlier to occur of (i) August 1, 2014 or (ii) the
date of acceleration of a Loan following an Event of Default or the date of
prepayment of a Loan, whichever is applicable.”

 

  (b) Borrower and Lender hereby agree that Section 2.2(a) of the Loan Agreement
is hereby deleted in its entirety and replaced with the following:

“Scheduled Payments. With respect to Loan A, Borrower shall make payments of
accrued interest and principal in such amounts and on such Payment Dates as set
forth in the Note applicable to Loan A (the “Loan A Scheduled Payments”). With
respect to Loan B, Borrower shall make payments of accrued interest and
principal in such amounts and on such Payment Dates as set forth in the Note
applicable to Loan B (the “Loan B Scheduled Payments”, and collectively with the
Loan A Scheduled Payments, the “Scheduled Payments”). Borrower shall make such
Scheduled Payments commencing on the dates set forth in the Notes and continuing
thereafter on the first Business Day of each calendar month (each a “Payment
Date”) through the Maturity Date. In any event, all unpaid principal and accrued
interest shall be due and payable in full on the Maturity Date.”

 

  (c) Borrower and Lender hereby agree that Section 6.3 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:

“Financial Statements, Reports, Certificates. Borrower shall deliver to
Lender (a) as soon as available, but in any event within thirty (30) days after
the end of each month, a company prepared balance sheet, income statement and
cash flow statement covering Borrower’s operations during such period, certified
by Borrower’s president, treasurer or chief financial officer (each, a
“Responsible Officer”); (b) as soon as available, but in any event within one
hundred thirty-five (135) days after the end of Borrower’s fiscal year, audited
financial statements of Borrower prepared in accordance with GAAP, together with
an unqualified opinion on such financial statements of a nationally recognized
or other independent public accounting firm reasonably acceptable to Lender,
which initially shall be HJ Associates & Consultants, LLP; (c) as soon as
available, but in any event within ninety (90) days after the end of Borrower’s
fiscal year or the date of Borrower’s board of directors’ adoption, Borrower’s
operating budget and plan for the next fiscal year; and (d) such other financial
information as Lender may reasonably request from time to time. Promptly as they
are available and in any event: (x) at the

 

- 2 -



--------------------------------------------------------------------------------

time of filing of Borrower’s Form 10-K with the Securities and Exchange
Commission after the end of each fiscal year of Borrower, the financial
statements of Borrower filed with such Form 10-K; and (y) at the time of filing
of Borrower’s Form 10-Q with the Securities and Exchange Commission after the
end of each of the first three fiscal quarters of Borrower, the financial
statements of Borrower filed with such Form 10-Q. In addition, Borrower shall
deliver to Lender (i) promptly upon becoming available, copies of all
statements, reports and notices sent or made available generally by Borrower to
its security holders; and (ii) immediately upon receipt of notice thereof, a
report of any material legal actions pending or threatened against Borrower or
the commencement of any action, proceeding or governmental investigation
involving Borrower is commenced that is reasonably expected to result in damages
or costs to Borrower of Two Hundred Fifty Thousand Dollars ($250,000).”

 

4. Borrower and Lender hereby agree that the following shall be added to the
Loan Agreement as Section 6.12:

“Late Fees. Borrower shall, on or before September 1, 2012, pay to Lender the
sum of Fifteen Thousand Four Hundred Ninety-Nine and 24/100 Dollars ($15,499.24)
in late fees incurred by Borrower in connection with amounts due on the Notes on
the Payment Dates in May 2012 and June 2012.”

 

5. Borrower and Lender hereby agree that the following shall be added to the
Loan Agreement as Section 6.13:

“Amendment Fee. Borrower shall, on or before September 1, 2012, pay to Lender
the sum of Sixty-Three Thousand Nine Hundred Ninety and 46/100 Dollars
($63,990.46) in connection with the First Amendment of Venture Loan and Security
Agreement.”

 

6. Borrower and Lender hereby agree that Section 8.2 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:

“Certain Covenant Defaults. If Borrower fails to perform any obligation under
Section 6.8, Section 6.12, or Section 6.13 or violates any of the covenants
contained in Section 7 of this Agreement.”

 

7. Amendment to Notes. The Notes are hereby amended and restated in their
entirety as set forth in Exhibit A attached hereto and made a part hereof
(“Amended and Restated Notes”).

 

8. Amendment to Warrant. The Warrant is hereby amended and restated in its
entirety as set forth in Exhibit B attached hereto and made a part hereof
(“Amended and Restated Warrant”).

 

9. Conditions to Effectiveness. Lender’s consent and agreement herein is
expressly conditioned on all of the following

 

  (a) Borrower executing and delivering to Lender an executed copy of this
Agreement;

 

- 3 -



--------------------------------------------------------------------------------

  (b) Borrower executing and delivering to Lender executed copies of the Amended
and Restated Notes;

 

  (c) Borrower executing and delivering to Lender an executed copy of the
Amended and Restated Warrant;

 

  (d) Borrower executing and delivering to Lender an executed copy of a new
Warrant entitling Lender to purchase Two Hundred Twenty Five Thousand
(225,000) shares of Borrower’s common stock at a strike price of One Cent
($0.01) per share;

 

  (e) Borrower delivering to Lender executed copies of forebearance agreements
with each of Borrower’s current bondholders for whom an interest payment due
June 1, 2012 was not made by the Company; and

 

  (f) Borrower’s shall pay to Lender accrued but unpaid interest on the Loans in
an amount of Eighty Five Thousand Three Hundred Twenty and 62/100 Dollars
($85,320.62).

 

10. Effect of Agreement. On and after the date hereof, each reference to the
Loan Agreement in the Loan Agreement or in any other document shall mean the
Loan Agreement as amended by this Agreement. Except as expressly provided
hereunder, the execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power, or remedy of Lender, nor constitute a
waiver of any provision of the Loan Agreement. Except to the limited extent
expressly provided herein, nothing contained herein shall, or shall be construed
to (nor shall the Borrower ever argue to the contrary) (i) modify the Loan
Agreement or any other Loan Document (ii) modify, waive, impair, or affect any
of the covenants, agreements, terms, and conditions thereof, or (iii) waive the
due keeping, observance and/or performance thereof, each of which is hereby
ratified and confirmed by the Borrower. Except as amended above, the Loan
Agreement remains in full force and effect.

 

11. Headings. Headings in this Agreement are for convenience of reference only
and are not part of the substance hereof.

 

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Connecticut without reference to
conflicts of law rules.

 

13. Counterparts. This Agreement may be executed in any number of counterparts,
including by electronic or facsimile transmission, each of which when so
delivered shall be deemed an original, but all such counterparts taken together
shall constitute but one and the same instrument.

 

14. Integration. This Agreement and the Loan Documents constitute and contain
the entire agreement of Borrower and Lender with respect to their respective
subject matters, and supersede any and all prior agreements, correspondence and
communications.

 

- 4 -



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
executed as of the day and year first above written.

 

BORROWER: CEREPLAST, INC. By:  

/s/ Frederic Scheer

Name: Frederic Scheer Title: Chief Executive Officer LENDER: COMPASS HORIZON
FUNDING COMPANY LLC By: Horizon Technology Finance Corporation, its sole member
By:  

/s/ Robert D. Pomeroy, Jr.

Name: Robert D. Pomeroy, Jr. Title: Chief Executive Officer HORIZON CREDIT I LLC
By: Compass Horizon Funding Company LLC, its sole member By: Horizon Technology
Finance Corporation, its
sole member By:  

/s/ Robert D. Pomeroy, Jr.

Name: Robert D. Pomeroy, Jr. Title: Chief Executive Officer

 

- 6 -